Citation Nr: 1437860	
Decision Date: 08/25/14    Archive Date: 09/03/14

DOCKET NO.  14-10 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUE

Entitlement to an effective date earlier than August 31, 2012 for the grant of service connection for left lower extremity quadriceps tendon tear with osteoarthritis, status post repair.

(The issues of entitlement to reimbursement for unauthorized dental expenses at a non-VA health care facility under the Foreign Medical Program and entitlement to beneficiary travel payments under 38 C.F.R. § 70.10 for travel to a VA health care facility in October 2010 are the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to August 1969.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont.  Notice of this decision was mailed to the Veteran on March 1, 2013.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In statements received by VA in August 2013, September 2013, March 2014, and June 2014, the Veteran requested the opportunity to "speak" with, "meet" with, "communicate" with, or have a "discussion" with, a RO Decision Review Officer (DRO) "to ensure that he/she had all the relevant information/documents" in reconsidering his claim.  With resolution of doubt in the Veteran's favor, the Board finds that such requests may reasonably be construed as a request for a DRO hearing, and may not summarily be dismissed as otherwise.  No such hearing was held.  Although the January 2014 statement of the case was adjudicated by a DRO, it notes that the Veteran did not request a formal hearing with the DRO.  The statement of the case also notes that informal conferences are conducted at the discretion of the DRO, and no informal conference was warranted.  

The Board finds that the Veteran did request a DRO hearing on this issue several times, to include in an August 2013 statement in which the Veteran stated, "I wish to have a discussion with the DRO and to provide some additional information related to this request" and in a September 2013 letter, in which he "again reqeuest[ed] the opportunity to speak with or meet with the DRO on these three requests[,]" including the decision dated March 1, 2013.  

Moreover, in a statement received in March 2014, the Veteran lists the dates of numerous letters he sent VA from October 2011 through January 2014, which were not included in the list of evidence considered by the DRO in the January 2014 statement of the case.

The Veteran has a right to a hearing.  38 U.S.C.A. § 7107(b); 38 C.F.R. §§ 3.103(c), 20.700.  DRO hearings are scheduled by and held at the RO.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a hearing before a DRO at the RO, unless otherwise indicated by the Veteran or his representative.  Notify the Veteran of the date, time, and location of this hearing, and put a copy of this letter in his claims folder.

2.  After the hearing, the RO is free to undertake any additional development deemed necessary.  Thereafter, the claim should be readjudicated based upon all evidence of record.  If the benefit sought is still denied, a Supplemental Statement of the Case must be issued.  The claims file should then be returned to the Board in accordance with current appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



